— In a proceeding to confirm an arbitration award, the appeals are from (1) an order and judgment (one paper) of the Supreme Court, Kings *777County (Composta, J.), dated February 10, 1982, which, inter alia, granted petitioner’s motion to confirm the award and denied appellant’s cross motion to vacate said award, and (2) an order of the same court, dated July 27, 1982, which denied appellant’s motion to set aside and vacate the order and judgment and for a new arbitration hearing on the ground of newly discovered evidence. Order and judgment (one paper) dated February 10,1982 and order dated July 27, 1982 affirmed, with one bill of costs. Any errors of fact which may have been committed by the arbitrator, who did not exceed his powers, are an insufficient basis for setting aside the award (Matter of Sprinzen [Nomberg], 46 NY2d 623, 629; Matter of Decicco [Viviana], 32 AD2d 541). In addition, newly discovered evidence is not a ground upon which an award may be vacated (Matter of Mole [Queens Ins. Co. of Amer.], 14 AD2d 1). Titone, J. P., Gibbons, Niehoff and Boyers, JJ., concur.